Citation Nr: 9918553	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  93-26 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a disability of the 
right upper extremity. 

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
17, 1991.  His service records show that he participated in 
military action in Southwest Asia in support of Operation 
Desert Shield/Desert Storm from August 1990 to March 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 decision by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims of entitlement to 
service connection for hearing loss, a neck disability, a 
right arm disability, a back disability, and a bilateral knee 
disability.

During the pendency of the appeal, at the veteran's RO 
hearing in September 1996 he presented a claim of entitlement 
to service connection for chronic fatigue, joint pains, 
blurred vision, hair loss, and a psychiatric disorder 
manifest by anxiety and teeth grinding due to disability from 
undiagnosed illness incurred in service in Southwest Asia, 
pursuant to 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(1998).  As these issues have not been adjudicated by the RO 
and are not inextricably intertwined with the issues 
currently on appeal, they are referred to the RO for 
appropriate action. 






FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current disability of the neck, right upper extremity, back, 
or knees with military service.

2.  The veteran has not presented medical evidence of the 
presence of hearing loss, a neck disability, a back 
disability, or a bilateral knee disability.  

3.  The veteran's claims concerning entitlement to service 
connection for hearing loss and for disabilities of his neck, 
right upper extremity, back, and knees, are not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a neck disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a disability of his right upper extremity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in November 1985, clinical evaluation revealed no 
abnormalities of his neck, upper and lower extremities, ears, 
and eardrums.  Lordosis was observed on examination of his 
spine, though the examiner marked the box in the report which 
corresponded to normal findings on evaluation of the 
veteran's spine and musculoskeletal system.  On audiological 
evaluation, his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
0
LEFT
15
0
0
15
5

On his medical history report, the veteran denied wearing a 
hearing aid, brace, or back support, and also denied having 
swollen or painful joints, ear, nose, or throat trouble, 
hearing loss, leg cramps, broken bones, arthritis, 
rheumatism, or bursitis, bone, joint or other deformity, 
lameness, painful or "trick" shoulder or elbow on either 
side, recurrent back pain, "trick" or locked knee, or 
neuritis.

The report of a December 1986 audiological evaluation shows 
that the veteran's pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
-5
5
LEFT
15
5
0
5
5

The report of a December 1986 outpatient treatment report 
shows that the veteran complained of having pain in his mid-
back region for a duration of one week.  The report shows 
that the veteran had been previously diagnosed with scoliosis 
before entering service, but that his back had not been 
symptomatic at that time.  Objective examination revealed 
slight tenderness on palpation of his mid-back, and he was 
unable to touch his toes during testing.  Slight scoliosis 
was noted between his scapula.  The assessment was mild 
scoliosis.  The report shows that he was referred by the 
examiner that same day for further evaluation and treatment.  
The report of this evaluation shows that he displayed normal 
gait, had full range of motion, and had "very mild thoracic 
scoliosis" (the modifier, "very", being underscored by the 
examiner for emphasis).  The assessment was muscular mid-back 
pain, for which the veteran was prescribed medication and 
advised to return to the clinic if his symptoms persisted.

The report of an audiological evaluation conducted in August 
1988 shows that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
5
LEFT
10
10
5
5
10

A December 1988 service medical report shows that the veteran 
was treated for a skin rash affecting his right arm due 
exposure to poison oak.

A June 1990 treatment report shows that the veteran 
complained of groin pain after having performed stretching 
exercises.  In the course of treatment he was observed to 
have no limp when walking.  However, he stated to the 
examiner that his knee occasional gave out.  Whether the 
veteran meant his right knee, left knee, or both was not 
specified in the report.  The remainder of the June 1990 
treatment report discussed the veteran's groin symptoms and 
made no further mention of his knees.

The report of the veteran's separation examination, conducted 
in July 1991, shows that his neck, ears, eardrums, upper 
extremities, spine and musculoskeletal system, and lower 
extremities were normal on medical review.  On audiological 
evaluation, his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
-5
0
10
LEFT
20
15
5
15
5

On the medical history report accompanying the separation 
examination, the veteran reported that he was in good health 
and denied taking any medications.  He denied that he needed 
to use a hearing aid, brace, or back support, and also denied 
having swollen or painful joints, ear, nose, or throat 
trouble, hearing loss, leg cramps, broken bones, arthritis, 
rheumatism, or bursitis, bone, joint or other deformity, 
lameness, painful or "trick" shoulder or elbow on either 
side, recurrent back pain, "trick" or locked knee, or 
neuritis.

Private medical reports, dated August 9, 1991, show that the 
veteran had complained of pain in his right forearm and 
thumb, with numbness in the thenar area for a period of 5 
days.  There was no muscular weakness noted, and he denied 
having any history of trauma.  The right arm was neither 
swollen nor tender on examination.  The diagnosis was rule 
out nerve entrapment.  Subsequently, a VA treatment report 
dated later that month, in mid-August 1991, shows that the 
veteran complained of numbness and a burning sensation in his 
right arm, localized in the forearm and wrist area, for a 
duration of one week.  He denied having any trauma and was 
not able to present any explanation for his discomfort.  On 
objective examination, he appeared to be in no acute distress 
and was negative for any palpable, reproducible pain along 
his right forearm.  No swelling or palpable masses were 
observed.  His grip strength was equal, bilaterally.  
Sensation at the distal tip of his finger was unremarkable, 
though there was some decreased sensation at and over the 
base of his right thumb.  The physical examination was noted 
to be unremarkable except for the decreased sensation noted.  
The examiner opined that the veteran's history was suggestive 
of possible carpal tunnel syndrome.  He stated that there was 
some asymmetry between the veteran's right and left forearm, 
and that though the veteran was left-handed, he was able to 
perform all work activity with his right arm except for 
writing.  There was a little flaccidity and possible atrophy 
of the muscles of the right upper extremity, with some 
possible slight atrophy of the right thenar eminence.  The 
impression was peripheral neuritis of the right distal radial 
nerve with secondary muscle atrophy.

In late August 1991, the veteran filed a claim of entitlement 
to service connection for hearing loss and disabilities of 
his neck, right arm, back, and both knees.  Pursuant to this, 
he appeared for a VA compensation examination in December 
1991.  The report of this examination noted his complaints of 
back pain, knee trouble, difficulty hearing, neck pain, and 
right arm pain, with headaches and sleep problems.  Physical 
examination revealed that his neck was supple and normal, and 
his ear canals were normal with intact, non-inflamed 
eardrums.  His gait, balance, and propulsion were normal, 
with normal heel and toe gait.  He was able to perform squats 
and was able to undress and dress himself freely.  His neck 
displayed anatomical contours, with no crepitation on motion 
and no spasm or atrophy observed.  His right upper extremity 
displayed anatomical contours, normal range of motion, and no 
atrophy, spasm, or functional impairment.  His lower back 
displayed anatomical contours, with no tenderness or spasm, 
and negative results for testing of Lasegue's and 
Goldthwait's sign.  Examination of both knee shows that they 
displayed anatomical contour with mobile patellae and no 
joint effusion, crepitation, lateral instability, or 
subluxation.  McMurray's test was negative.  Muscular power 
of his quadriceps was normal.  X-rays of the veteran's 
lumbosacral spine, cervical spine, and both knees showed 
normal findings and revealed no significant radiographic 
abnormalities.  No neurological findings were shown.  The 
diagnoses were normal general medical examination, with no 
orthopedic condition affecting the veteran's neck, right arm, 
back, and knees.

On VA audiological evaluation in December 1991, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
0
0
10
LEFT
N/A
5
5
15
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The audiologist remarked that the veteran's hearing was 
within normal limits from 250 - 8000 Hertz, bilaterally.  

The veteran's claims folder includes his medical records from 
the military reserves, dated from 1995 to 1996.  On an 
undated medical examination report associated with these 
records, his hearing was tested and the results showed that 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
5
5
LEFT
10
5
5
15
15

On the accompanying undated medical history report, the 
veteran denied that he needed to use a hearing aid, brace, or 
back support, and also denied having swollen or painful 
joints, ear, nose, or throat trouble, hearing loss, leg 
cramps, broken bones, arthritis, rheumatism, or bursitis, 
bone, joint or other deformity, lameness, painful or 
"trick" shoulder or elbow on either side, recurrent back 
pain, "trick" or locked knee, or neuritis.  

An August 1995 dental health questionnaire, associated with 
the veteran's military reserve records, shows that the 
veteran denied having arthritis or painful joints.

The transcript of a September 1996 RO hearing before a 
traveling Board Member shows that the veteran testified that 
he was a high school student before he entered service, and 
that he had minor scoliosis prior to active duty but that 
this condition was not symptomatic, nor did it prevent him 
from participating in high school athletic activities.  He 
stated that his back became symptomatic almost at the start 
of his active service, and that he was treated for back 
complaints once during boot camp and twice while stationed in 
Okinawa.  He indicated that his service physicians at 
Okinawa, in June 1988, were about to prescribe to him a back 
brace to correct his posture, but that the medical records 
showing this were lost.  He stated that his treatment 
consisted of being prescribed medication and reduced physical 
activity, and that though his physicians diagnosed him with 
scoliosis, they attributed his back pain to strain as a 
result of running and calisthenics.  He reported that he was 
treated at the Brooklyn VA Medical Center on one occasion 
after service for his back complaints, but that that the 
physicians were unable to find anything wrong with him.  He 
stated that if he stood for extended periods of time, he 
would eventually have to crouch down because he would develop 
back pain.  He denied wearing a back brace or other back 
support.  In response to the presiding Board Member's 
questions, the veteran denied having back trouble when he 
performed twisting motions.  He admitted to having been 
informed by his physician that he had circulation problems.

With regard to his right arm, the veteran testified that he 
had been treated during service for a skin rash of his right 
arm due to exposure to poison oak.  He stated that shortly 
after he was separated from active service he developed 
painful problems involving his right wrist and sought 
treatment at private and VA medical care providers in August 
1991.  He reported that he had been scheduled by VA to see a 
neurologist, and that when he appeared for a scheduled 
examination three months later, his pain was gone and the 
examiners were unable to make any findings.  

With regard to his claim for a bilateral knee disability, the 
veteran testified that he had experienced a sensation of 
tightness in both knees while running during physical 
training.  He stated that he went on sick call and was told 
by his service physicians that he had put stress on his knees 
when running, but no further commentary in this regard was 
indicated.  He described his knee pain as being located in 
the center of each knee cap, and that the knee symptoms 
became persistent towards the end of his period of active 
duty and were currently manifest by stiffness and cracking 
when he bent his knees.  He stated that after his discharge 
from service, he sought treatment for his knee complaints at 
a medical facility he identified as St. Albans, but that the 
treating physicians were unable to find anything wrong with 
his knees and merely prescribed him Motrin.  The veteran 
denied having any trouble climbing stairs, denied wearing a 
knee brace, denied that his knees "buckled" on him, denied 
having any radiating pain down his legs, and denied having 
heat radiating from his knee joints.

With regard to his claim for a neck disability, the veteran 
testified that he experienced a "stiff neck" on occasion 
during service, and that he had been treated during service 
on one occasion for a strained neck.  According to the 
veteran, no other neck diagnosis was presented to him during 
his military service.  He denied receiving any post-service 
medical treatment for his neck, other than appearing for a VA 
medical examination in December 1991, at which time no neck 
diagnosis was obtained.  

With regard to his claim of service connection for hearing 
loss, the veteran reported that his problem during active 
duty was that he had to ask other people to repeat themselves 
during spoken conversation.  The veteran stated, however, 
that tests of his hearing during service and afterwards, 
during VA examination in December 1991, showed no impairment 
of his hearing acuity.  H reported that he had been told by 
the VA audiologist that his hearing was fine and that his 
inability to understand spoken conversation of others had 
nothing to do with any hearing impairment as he was able to 
hear at all ranges.  The veteran denied having problems 
hearing high pitched voices, female voices, or using 
telephones.   

The veteran's father testified that he witnessed his son 
appear to be in a state of constant fatigue, and that he 
frequently complained of having knee joint pain and 
stiffness.  The veteran admitted that he was scheduled for VA 
treatment of his complaints on several occasions, but that he 
would often not appear because of conflicts with his job 
schedule.  The veteran also indicated that he sometimes did 
not show for his examination because he was frustrated that 
the VA physicians were unable to find any clinical diagnosis 
or cause for his complaints.

II.  Analysis

The threshold question to be answered is whether the veteran's 
claims of entitlement to service connection for hearing loss, 
a neck disability, a disability of his right upper extremity, 
a back disability, and a bilateral knee disability are well-
grounded.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  See Epps v. 
Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In the present case, the veteran essentially maintains that 
he should be granted service connection for hearing loss, a 
neck disability, a right arm disability, a back disability, 
and a bilateral knee disability.  However, he has proffered 
no competent medical evidence which establishes current 
diagnoses of chronic disabilities of the aforementioned 
anatomical areas.  

The veteran's service medical records show that on enlistment 
examination in November 1985, clinical evaluation revealed no 
abnormalities of his neck, upper and lower extremities, ears, 
and eardrums, and on audiological evaluation his hearing was 
normal.  Though lordosis was observed on examination of his 
spine, his spine was marked off as otherwise clinically 
normal on objective evaluation, and he denied having any 
relevant medical history as it pertained to his neck, spine, 
knees, shoulders and arms, and hearing ability.  During his 
period of active duty his service medical records show that 
his hearing was normal during testing in 1986, 1988, and on 
separation in 1991.  The records show that he was treated 
once in December 1986 for mid-back pain.  Though his 
diagnosis of scoliosis was noted, the final diagnosis 
attributed his symptoms to muscular mid-back pain and not to 
his scoliosis.  No other treatment for back complaints was 
shown for the remainder of his active service.  The medical 
records do not show treatment for neck complaints or 
complaints relating to his right arm other than for exposure 
to poison oak in December 1988.  Though he reported a history 
of knee instability in the course of being treated for 
complaints of groin pain in June 1990, no treatment for knee 
problems is shown in the service medical records.  On 
separation examination in July 1991, his hearing acuity, 
neck, spine, and upper and lower extremities were all 
clinically normal.  

Though assessments of possible peripheral neuritis, carpal 
tunnel syndrome, and nerve entrapment were shown in post-
service medical treatment reports dated in August 1991, 
neither the veteran's reported history of onset of symptoms, 
nor the findings of the treating physicians, present any 
nexus between the aforementioned assessments and the 
veteran's period of active duty.  In any case, by the time of 
the veteran's VA examination in December 1991, his hearing 
was tested and found to be normal, and objective examination 
of his neck, right arm, back, and knees (including an X-ray 
study of his cervical spine, lumbosacral spine, and both 
knees) yielded no clinical diagnosis of any disability to 
explain his subjective complaints.  The assessments noted in 
August 1991 did not reappear on examination in December 1991.  
Even recent military reserve medical records, dated from 1995 
- 1996, nearly 5 years after his separation from active duty, 
do not demonstrate that he has impaired hearing or any 
disability affecting his neck, back, right upper extremity, 
or knees.  For a service connection claim to be deemed 
plausible, there must be competent medical evidence of both a 
current disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran has provided personal statements at his 1996 
hearing before a traveling Board Member, in which he 
described his symptoms and his contentions that they were 
associated with his period of active duty.  However, he does 
not have the requisite medical expertise necessary to make a 
diagnosis, or to proffer the conclusion that his subjective 
symptoms were indicative of a chronic disability related to 
his military service.  Lay assertions of medical diagnosis 
or causation do not constitute competent evidence sufficient 
to render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Absent presentation of competent, objective 
medical evidence establishing current diagnoses of hearing 
impairment, a chronic neck disability, a chronic right upper 
extremity disability, a chronic back disability, and a 
chronic disability of either knee, the veteran's claims in 
this regard may not be considered well-grounded.  VA 
therefore has no duty to assist him in further developing 
his claims under 38 C.F.R. § 3.159 (1998).


ORDER

The veteran's claim of service connection for hearing loss is 
not well grounded; the appeal of this issue is therefore 
denied.

Service connection for a neck disability is not well 
grounded; the appeal of this issue is therefore denied.

Service connection for a disability of the right upper 
extremity is not well grounded; the appeal of this issue is 
therefore denied.

Service connection for a back disability is not well 
grounded; the appeal of this issue is therefore denied.


Service connection for a bilateral knee disability is not 
well grounded; the appeal of this issue is therefore denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

